 In the Matter of C. T. RODERMOND,D/B/A MORRISBASIN DRY DOCKSandINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LOCAL 15, C. I. 0.Case No. 2-R4538.-Decided October 15, 1945Saul Nemser, Esq.,of'Jersey City, N. J., andMr. Harry 0. Roder-mond;of JerseyCity,N. J., for the Company.Rothbard, Harrison, and Talisman, by Clarence Talisman, Esq.,ofNewark, N. J., andMr. George Sabosik,of Hoboken, N. J., for thePetitioner.Mr. Dominick E. Porto,of Brooklyn, N. Y., for the Intervenor.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Industrial Union of Marine and Ship-building Workers of America, Local 15, CIO, herein called the Peti-tioner, alleging that a questionaffectingcommerce had arisen con-cerning therepresentationof employees of C. T. Rodermond, d/b/aMorrisBasinDry Docks, Jersey City, New Jersey, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Richard J. Hickey, TrialExaminer. -The hearing was held at Jersey City, New Jersey, onJune 29, 1945. The Company, the Petitioner, and Ship Caulkers Local1292, International Longshoremen's Association, affiliated with the.American Federation of Labor, herein called the Intervenor, appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiners rulings made atthe hearing are free from prejudicial error and are hereby affirmed. At,the conclusion of the hearing counsel for the Company moved to dis-miss the petition on the grounds that Petitioner had failed to supportiThe Intervenor appeared for the sole purpose of protecting its interest with respect tothe employees whom it presently represents.Petitioner made no claim to represent theseemployees,and the Intervenor expressed no further interest in the proceeding64 N LR B., No. 38.229 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDby evidence the allegation in its petition that it represented a ma-jority of the employees in the alleged appropriate unit and that Peti-tioner had failed to establish that the Company refused to recognizeit as exclusive bargaining representative.The motion was referred tothe Board.For the reasons indicatedbelow, themotion is denied.All parties were afforded an opportunity to file briefs with the Board.,Upon the entire record in the case, the Boardmakes the following:FINDINGSOF FACT1.THE BUSINESS OF THE COâIPANYSince 1939, C. T. Rodermond, an individual doing business as Morris-Basin Dry Docks, has been engaged in the repair of harbor craft, tanks,barges, and car floats at his yards in Jersey City, New Jersey.Dur-ing the calendar year 1944, the Company purchased raw materialsvalued in excess of $250,000, of which approximately 50 percent wasshipped from places outside the State of New Jersey.During thefirst-5 months of 1945, the Company purchased raw materials valuedat.approximately $200,000, of which approximately 35 percent wasshipped from outside the State of Ne', Jersey.During the calendaryear 1944, the value of the repairs and services rendered by the Com-,pany exceeded $1,000,000.During the first 5 months of 1945, the^alue of such repairs and services was approximately $350,000.Theharbor craft upon which the Company's services are performed plybetween various states of the United States along the AtlanticSeaboard.We find, contrary to the Company's contention, that it is engaged incommerce within the meaning of the National- Labor. Relations Act.H. THE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,,Local 15, affiliated with the Congress of Industrial Organizations, is.rCompany.^III.TIIE QUESTION CONCERNING REPRESENTATIONOn March 31,1945, Petitioner wrote a letter to the Company request-ing recognition as the exclusive bargaining representative of the em-ployees named in the petition.The Company did not reply to thisrequest.At the hearing, Petitioner again requested the Company to.recognize it and the Company refused to grant such recognition. MORRIS BASINDRY DOCKS231A statement of a Board'agent, introduced into, evidence at the hear-ing, indicates' that the -Petitioner,represents a, substantial number ofemployees in the unit hereinafter_found appropriate.'.We find.that a question affecting coni nerce has arisen concerning.therepresentation, of employees of the Company, within the meaning ofSection 9—(c) and'Seetion 2 (6) and(7) of the At.IV. THE APPROPRIATE UNITThe parties agree, and we find, that-all production and maintenanceemployees including deck hands, 'sawyers, storekeepers, watchmen,machinists, painters, blacksmiths, burners, electricians, carpenters,laborers, electric welders, riggers,-iron workers', and rrtachinists' spe-office workers, salesmen, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes iiithe status of employees, or effectively recommend such action, specifi-cally, the, owner, general manager, plant superintendent, assistantsuperintendent, general foreman,- yard foreman', snappers, acid' dockmasters, constitute aI unit appropriate for the purposes' of 'collectivebargaining within the meaning of Section 9 (b) of the Act.'IT.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.-'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant. to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebysThe Field Examiner reported that the Petitioner sub,initted 105 authorization cards, allof which bore apparently genuine original signatures,that the names of 95 persons appear-ing onthe cards were listed on the Company's pay roll of April 14, 1945, which containedthe names of 179 employees in the appropriateunit,and that the cards were dated asfollowsMarch 26, 1945-4, March 27, 1945-28, March 28, 1945-25, 38 were undated8 For the past 11 years, the Company has recognized the Intervenor as exclusive bargain-ing representative of the caulkers in its employ and collective bargaining agieenients havebeen,in effect between the Company and the Intervenor covering this group of employeesthrouglfout this period.Such a contract is now in-effect. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining with C.T. Rodermond,d/b/a Morris Basin Dry Docks,JerseyCity,New Jersey,an electionby secret ballot shall be conducted as early as possible,but not laterthan thirty (30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article,III, Sections10 and It,, of saidRules and Regulations;among the employees in the unit found appro-priate in Section IV, above, who wereemployed duringthe pay-rollperiod immediately preceding the date ofthisDirection,includingemployees who did not work during said pay-roll period because they-were ill or on vacation or temporarily laid off,and including employ-ees in the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,to determine whether or notthey desire to be represented by International Union of Marine andShipbuildingWorkers of America, Local 15, C. I.0., for the pur-poses of collective bargaining.